877 F.2d 62
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.FEDERAL DEPOSIT INSURANCE CORPORATION, Plaintiff-Appellant,v.CITIZENS UNION NATIONAL BANK AND TRUST COMPANY OF LEXINGTON,KENTUCKY, Commerce Federal Savings Bank, Knoxville,Tennessee, The City of Knoxville, Knoxville CommunityDevelopment Corporation, First Tennessee Bank NationalAssociation, The Industrial Development Board for KnoxCounty, Johnson & Galyon, Incorporated, Katherine Dulin, etal., Defendants-Appellees.
Nos. 88-5124, 88-5126.
United States Court of Appeals, Sixth Circuit.
June 21, 1989.

Before KENNEDY, RALPH B. GUY, Jr. and ALAN E. NORRIS, Circuit Judges.

ORDER

1
The plaintiff appeals from the district court's order entering judgment in favor of the defendants in this foreclosure action.  The parties now move to remand this case to the district court for determination of matters in controversy between Aetna Life and Casualty Insurance Co. and The Federal Deposit Insurance Corporation (FDIC) pursuant to Fed.R.Civ.P. 60(b)(6).  The district court has indicated that it is inclined to grant the parties a hearing on this matter.    See First National Bank of Salem, Ohio v. Hirsch, 535 F.2d 343 (6th Cir.1976).


2
Upon consideration it is ORDERED that the motion to remand to the district court for determination of the matters between the F.D.I.C. and Aetna is granted.